Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-626
                        Lower Tribunal No. 13-9406
                           ________________


                             Sandra Sadlak,
                                  Appellant,

                                     vs.

                 Nationstar Mortgage, LLC, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine
and David C. Miller, Judges.

     Kenzie N. Sadlak, PA, and Kenzie N. Sadlak, for appellant.

      Ashland Medley Law, PLLC, and Ashland R. Medley (Coral Springs),
for appellee HMC Assets, LLC, etc.


Before LOGUE, LINDSEY and HENDON, JJ.

     PER CURIAM.

     Affirmed.